Name: Commission Regulation (EEC) No 376/93 of 19 February 1993 amending Regulation (EEC) No 320/93 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 2. 93 Official Journal of the European Communities No L 43/5 COMMISSION REGULATION (EEC) No 376/93 of 19 February 1993 amending Regulation (EEC) No 320/93 on the supply of milk products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management (% as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article* 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 320/93 (3) issued an invitation to tender for the supply, as food aid, of 2 121 tonnes of milk powder and 150 tonnes of butteroil ; whereas some of the conditions specified in Annex I to that Regulation should be altered, Note 4 of Annex I is to be replaced by the following : '(4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regulation (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the accession compensatory amounts. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conversion rate applicable on the day of comple ­ tion of the customs export formalities. The provi ­ sions of Articles 8 to 12 of Commission Regula ­ tion (EEC) No 3819/92 (OJ No L 387, 31 . 12. 1992, p. 17) shall not apply to this amount.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 320/93 is hereby amended as follows : This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 19 February 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . j2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 37, 13. 2. 1993, p. 13 .